DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 03/30/2022. 
Applicant filed a response, amended claims 1-8, and added new claim 15 on 06/28/2022. 
Claims 1-15 are pending, of which claims 9-14 are withdrawn. 
Claims 1-8 and 15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anaf et al. (US 5,631,067) (Anaf) in view of Cooper et al. (US 4,003,867) (Cooper).
Regarding claims 1-5, 7-8, and 15
Anaf teaches a knitted fabric for lining the surfaces of molds utilized in devices designed for the shaping of plates of glass. The knitted fabric is made from spun yarns comprising stainless steel fibers. The stainless steel fibers are coated with a thin wear-resistant layer in order to utilize fibers with very durable, wear resistant or corrosion-resistant surfaces. See, e.g., abstract and column 2, lines 7-18, column 2, line 59 – column 3, line 1, and column 4, lines 20-31. 
	Anaf does not explicitly teach the wear-resistant coating comprising boron nitride particles. With respect to the difference, Cooper teaches a coating composition useful in glass molding where a lubricious, abrasion resistant surface is desired under conditions of high operating temperature. The coating composition protects the substrate from oxidation or decarburization on long exposure to high temperatures as well as provides long wear and thermal stability. See, e.g.,  abstract and column 1, lines 14-17 and lines 58-65. 
	Cooper teaches the coating comprises boron nitride particles in an aluminum phosphate binder. The boron nitride particles have a size of under 10 microns. Column 2, lines 33-45 and lines 63-67, column 3, lines 34-54, and column 4, lines 32-36. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Cooper and Anaf are analogous art as they are both drawn to long wear and oxidation-resistant coatings on materials used in glass molding. 
	In light of the disclosure of Cooper and Anaf, it therefore would have been obvious to one of ordinary skill in the art to use the coating composition of Cooper as the wear-resistant coating in Anaf, such that the amount of boron nitride particles present on the surface of the knitted fabric is not more than the amount of the boron nitride particles present in the bulk of the knitted fabric, as Anaf teaches applying the wear-resistant coating to the surface of the stainless steel fibers, in order to utilize fibers with long wear and thermal stability that are abrasion-, oxidation-, and decarburization-resistant, and thereby arrive at the claimed invention. 
	Given the coating composition utilizes aluminum phosphate as a binding material, it is clear the aluminum phosphate of Anaf in view of Cooper binds the boron nitride particles to the surface of the metal fibers.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anaf et al. (US 5,631,067) (Anaf) in view of Cooper et al. (US 4,003,867) (Cooper), as applied in claim 1 above, and further in view of Matje et al. (US 2007/0054057) (Matje). 
Regarding claim 6
Anaf in view of Cooper teaches all of the limitations of claim 1 above, however does not explicitly teach the boron nitride particles are made from hexagonal boron nitride. 
With respect to the difference, Matje teaches a corrosion-resistant, temperature-stable, durable mould release layer comprising boron nitride. The boron nitride preferably has a hexagonal, graphite-like crystal structure. See, e.g., abstract and paragraphs [0020-0021] and [0077-0078]. 
Matje and Anaf in view of Cooper are analogous art as they are both drawn to wear-resistant or durable, corrosion-resistant coatings. 
In light of the disclosure of Matje, it would have been obvious to one of ordinary skill in the art to use hexagonal boron nitrides in the boron nitride particles of Anaf in view of Cooper, in order to form a wear-resistant or durable, corrosion-resistant coating for use in molding processes with predictable success, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(b) rejections are withdrawn.
 
The previous rejection of claims 1-8 are substantially maintained. Any modification to the rejection is in response to the newly added claim 15.
	
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“The rejection acknowledges that Anaf does not teach or suggest that its wear-resistant coating contains boron nitride particles. See Office Action of March 30, 2022, page 5. To remedy the deficiencies of Anaf, the rejection relies on Cooper. /d. In this regard, the rejection indicates that “Cooper teaches the coating comprises boron nitride particles in an aluminum phosphate binder. The boron nitride particles have a size of under 10 microns.” /d. Then, the rejection concludes that it would have been obvious to use the coating composition of Cooper as the wear-resistant coating in Anaf, such that the amount of boron nitride particles present on the surface of the knitted fabric is not more than the amount of the boron nitride particles present in the bulk of the knitted fabric, as Anaf teaches applying the wear-resistant coating to the surface of the stainless steel fibers, in order to utilize fibers with long wear and thermal stability that are abrasion-, oxidation-, and decarburization-resistant, and thereby arrive at the claimed invention. Given the coating composition utilizes aluminum phosphate as a binding material, it is clear the aluminum phosphate of Anaf in view of Cooper binds the boron nitride particles to the surface of the metal fibers. 
Id., page 6. That is, the rejection assumes that, if Anaf and Cooper were combined, the amount of boron nitride particles present on the surface of the knitted fabric would not be more than the amount of the boron nitride particles present in the bulk of the knitted fabric. The rejection, however, does not explain why one skilled in the art would come to such a conclusion from the teachings of Anaf and Cooper. The MPEP states that “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” MPEP § 2143 (emphasis added). Because the rejection does not set forth its position completely, the rejection is fatally defective and must be withdrawn”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	As Applicant acknowledges, the rejection is built upon modifying the coating of Anaf with the teaching of Cooper. The rejection states that it would have been obvious “to use the coating composition of Cooper as the wear-resistant coating in Anaf, such that the amount of boron nitride particles present on the surface of the knitted fabric is not more than the amount of the boron nitride particles present in the bulk of the knitted fabric, as Anaf teaches applying the wear-resistant coating to the surface of the stainless steel fibers” on page 6. Given that Anaf teaches the wear resistant coating is applied to the surface of the stainless steel fibers, it follows the coating composition of Cooper comprising the boron nitride particles is applied to the surface of the stainless steel fibers. Therefore, as the boron nitride particles coat each of the stainless steel fibers of the knitted fabric, it follows that the amount of the boron nitride particles present on the surface of the fabric is not more than the amount of the boron nitride particles present in the bulk of the fabric.  It is the Examiner’s opinion it would be obvious to one of ordinary skill in the art that a knitted fabric would possess more fibers in the bulk of the fabric than the surface, therefore given that the boron nitride coating is applied to the surface of the fibers, it is clear the knitted fabric would possess more boron nitride particles in the bulk of the knitted fabric than the surface of the fabric. 

Applicants further argue:
“Second, the rejection is improper and must be withdrawn because the combination of Anaf and Cooper fails to teach or suggest the claimed requirement that the amount of the boron nitride particles present on the surface of the fabric is not more than the amount of the boron nitride particles present in the bulk of the fabric. Therefore, a prima facie case of obviousness cannot be established over the combination of Anaf and Cooper. See Jn re Vaeck, 947 F.2d 488 (Fed. Cir. 1991) and Jn re Royka, 490 F.2d 981 (C.C.P.A. 1974) (explaining that all of the elements of the claims must be found in the prior art in order to establish a prima facie case of obviousness.)
Specifically, Anaf is directed to stainless steel fibers that are coated with a thin wear- resistant layer in order to utilize fibers with very durable, wear resistant or corrosion-resistant surfaces. In Anaf, the suggested coating method is plasma sputtering. See, e.g., id., col. 4, Ins. 25-31. As recognized by the rejection, Anaf does not teach or suggest that its wear-resistant coating contains boron nitride particles. See Office Action of March 30, 2022, page 5.
The rejection relies on Cooper to remedy the deficiencies of Anaf. /d. In this regard, the rejection indicates that “Cooper teaches the coating comprises boron nitride particles in an aluminum phosphate binder. The boron nitride particles have a size of under 10 microns.” /d. In this regard, the rejection suggests that it would have been obvious to “use the coating composition of Cooper as the wear-resistant coating in Anaf, such that the amount of boron nitride particles present on the surface of the knitted fabric is not more than the amount of the boron nitride particles present in the bulk of the knitted fabric... .” /d., page 6. Cooper, however, teaches a coating composition for a glass mold and the coating comprises boron nitride particles in an aluminum phosphate binder. While the suggested coating method is spraying, Cooper also discloses the coating may be applied by different techniques by spraying, brushing, and dipping. See Cooper, col. 5, Ins. 33-43. Cooper also teaches that the coating is applied on glass mold, and thus it is only on the surface of the mold.
In view of the above, if the skilled artisan combined the teachings of Anaf and Cooper, the coating would only be on the surface or the coating on the surface of the fabric of Anaf would be more than the amount of particles present in the bulk of the fabric. That is, the combination of Anaf and Cooper does not teach or suggest that the amount of the boron nitride particles present on the surface of the fabric is not more than the amount of the boron nitride particles present in the bulk of the fabric, as required by claim 1. See claim 1. Therefore, the rejection must be withdrawn because a prima facie case of obviousness cannot be established.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
	Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Anaf does not expressly teach the claimed boron nitride particles. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Anaf does not disclose the entire claimed invention.  Rather, Cooper is relied upon to teach claimed elements missing from Anaf. See pages 5-6 of the Office Action mailed 06/28/2022. 
	Secondly, Cooper is not used to teach a method of coating the knitted fabric. As stated in the Office Action mailed 06/28/2022: Anaf teaches the stainless steel fibers of the knitted fabric are coated with a thin wear-resistant layer and Cooper a coating composition comprising boron nitride particles that protects the substrate from oxidation or decarburization on long exposure to high temperatures as well as provides long wear and thermal stability. It would have been obvious to one of ordinary skill in the art to use the coating of Cooper comprising boron nitride particles as the wear-resistant coating in Anaf. Therefore, Cooper is used to modify the wear-resistant coating of the stainless steel fibers of Anaf. 
	Thirdly, as Anaf teaches the wear-resistant coating is applied to the stainless steel fibers and as Cooper provides proper motivation to modify the wear-resistant coating, such as in order to protects the substrate from oxidation or decarburization on long exposure to high temperatures as well as provides long wear and thermal stability, it is clear the coating would be present on the surface of the knitted fabric as well as the bulk of the knitted fabric as the knitted fabric is made of the coated stainless steel fibers. 
Applicants further argue:
“Applicant respectfully traverses the Restriction Requirement. In this regard, the Office indicates that “[f]irstly, the feature pointed to by Applicant is not shared among the inventions claimed. Secondly, the technical relationship shared among the inventions is not a special technical feature in light of the rejection provided below.” Office Action of March 30, 2022, page 2. However, firstly, at least claims 9-11 depend upon claim 1. Therefore, the referenced feature is, in fact, shared among the claims.

Secondly, as discussed in detail above, the shared technical relationship is a special technical feature because the cited references do not teach or suggest the claimed subject matter. Therefore, Applicant respectfully submits that the Restriction Requirement is improper and must be withdrawn.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	The fact remains the technical feature pointed to by Applicant is not shared among all of the inventions claimed. Further, the Examiner maintains the technical feature pointed to by Applicant is not a special technical feature in light of the rejection set forth above as well as the rejection set forth in the Office Action mailed 03/30/2022. Therefore, the requirement is still deemed proper and final. 
	
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789